Citation Nr: 1101675	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date earlier than 
February 7, 2005 for the grant of service connection for PTSD.

3.  Entitlement to service connection for a right ear hearing 
loss.

4.  Entitlement to service connection for a left ear hearing 
loss. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a disability manifested 
by vertigo.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.  He is the recipient of the Combat Infantryman Badge and 
served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  [Due to a change in the location of the Veteran's 
residence, the jurisdiction of his appeal has been transferred to 
the RO in Milwaukee, Wisconsin.]  

For the reasons set forth below, the issues of entitlement to 
service connection for a left ear hearing loss, tinnitus, and a 
disability manifested by vertigo and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Since service connection was established, the Veteran's 
symptoms of PTSD are productive of occupational and social 
impairment with deficiencies in most areas due to symptoms no 
worse than isolative behavior irritability, social antagonism, 
anxiety and panic, ongoing significant depression, deteriorated 
psychological defenses, paranoia, suicidal ideation, and impaired 
communication which cause a strain on his relationships.

2.  A claim for service connection for PTSD was not received at 
the RO prior to February 7, 2005.  

3.  The probative medical evidence of record shows no evidence of 
a right ear hearing loss disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  Entitlement to an effective date prior to February 7, 2005 
for the grant of service connection for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.201 
(2010).

3.  A right ear hearing loss was not incurred in or aggravated in 
active service, nor may it be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A pre-decisional March 2005 
letter fully satisfied the duty to notify provisions pertaining 
to the Veteran's claims for service connection for PTSD and for a 
right ear hearing loss disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  [As the issues pertaining to the Veteran's PTSD-
including the rating and effective date initially assigned to 
this now service-connected disability, no further VCAA notice 
relevant to these downstream issues is required.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).]  

Further, the Veteran's service treatment records, VA treatment 
records, and private treatment records have been obtained, to the 
extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence 
relevant to the issue on appeal exists and further efforts to 
obtain records would be futile.  With regard to the claims 
adjudicated herein, VA medical opinions were obtained in August 
and September 2005.  When VA undertakes to provide a VA 
examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinions 
obtained in this case are adequate as they were predicated on a 
full reading of the Veteran's claims file and the statements of 
the Veteran.  The reports also provided a complete rationale for 
the opinions and summarized the pertinent evidence of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  

VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues adjudicated herein has been 
met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and regulations.  
To move forward with the appeal would not prejudice the Veteran.

Increased Rating Claim for PTSD

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not warranted in 
this case.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under DC 9411 are rated according to the General Rating 
Formula for Mental Disorders.

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, DC 9411.

The Board notes that the Global Assessment of Functioning (GAF) 
scale reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  The Board notes that an examiner's classification of the 
level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

A GAF score of 51 to 60 is defined as moderate symptoms, for 
example, a flat affect and circumstantial speech, or occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV at 46-47.

A GAF score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, occupational, 
or school functioning, for example having no friends and being 
unable to keep a job.  See DSM-IV at 46-47.

Here, the Veteran contends that his symptoms of PTSD are more 
severe than the currently assigned 50 percent disability rating.  
The Board finds that the pertinent medical findings, as shown in 
the examinations conducted during the current appeal and 
treatment records, directly address the criteria under which this 
service-connected disability is evaluated and are, thus, more 
probative than the subjective evidence of complaints regarding 
the severity of the pertinent symptomatology.  

A March 2005 private treatment record for PTSD notes symptoms of 
PTSD, to include anger, insomnia, nightmares, exaggerated startle 
response, a low tolerance to stress, problems with authority, and 
feelings of isolation.  Additionally, the report referenced an 
altercation with a supervisor which forced the Veteran to choose 
retirement, rather than termination.  The examiner noted that the 
Veteran's relationships were strained, to include his marriage.  
A GAF of 45 was assigned.

In August 2005, the Veteran was afforded a VA examination for 
PTSD.  The Veteran complained of symptoms as noted in the prior 
2005 report.  The examiner noted the Veteran to be articulate, 
well-dressed, well-groomed, cooperative, and mentally intact.  
His comprehension, concentration, reasoning, and memory were 
noted to be good, although the Veteran complained that he tended 
to be forgetful.  The examiner noted anxiety, panic attacks, 
depression, insomnia, appetite disturbance, crying spells, 
anhedonia, and nightmares with some evidence of obsessional 
ideation and anger control problems.  There was no evidence of 
hallucinations or delusions.   The examiner denied paranoia, but 
admitted hypervigilance and indicated suicidal ideas.  The 
examiner opined that the Veteran's PTSD symptoms have caused 
great problems with personal discomfort, social relations and 
occupational functioning.  On examination, the examiner noted 
deteriorated psychological defenses with significant depression 
and paranoia.  The diagnosis was severe PTSD with a GAF of 50.

A March VA treatment record noted major depression with moderate 
severe PTSD and a GAF of 52.  Symptoms included a temper, passive 
suicidal thoughts, crying spells and mood swings.  A July 2006 
progress report noted the Veteran's PTSD was stable. An August 
2007 VA treatment record noted a depressed mood with a congruent 
affect and social isolation.  A February 2008 outpatient social 
work assessment showed a GAF score of 58 with symptoms as 
described above.

In February 2008, the Veteran was afforded a VA examination for 
PTSD.  On mental status examination, the examiner noted that the 
Veteran demonstrated no impairment of thought process or 
communication. There were no delusions of hallucinations during 
the interview.  The Veteran endorsed both suicidal and homicidal 
ideations without plans or intent.  The Veteran reported a good 
history of maintaining minimal personal hygiene and other basic 
activities of daily living.  Orientation was good, but the 
Veteran reported significant problems with memory loss and 
impairment.  He denied significant obsessive or ritualistic 
behaviors but admitted panic attacks in the past. The examiner 
noted symptoms as discussed in the prior VA examination and 
indicated that the Veteran's symptoms were slightly improved 
since the August 2005 examination.  The Veteran agreed with this 
assessment.  It was noted that medication was helping.  The 
examiner diagnosed chronic, moderately severe PTSD with a GAF of 
53. 

At a March 2008 VA social worker assessment, the Veteran reported 
more frequent depression occurring about twice per month, lasting 
from three to four days.  On mental status examination, the 
examiner noted that the Veteran was alert and oriented with a 
depressed mood and flat affect, but no suicidal or homicidal 
ideation at that time.  

An April 2008 report noted that the Veteran had been treated for 
PTSD, to include frequent episodes of angry outbursts, intrusive 
thoughts, anxiety, nightmares, panic attacks, and violence toward 
himself.  

The Veteran's spouse provided lay statements describing the 
Veteran's symptoms of PTSD, to include insomnia, nightmares, 
isolative behavior, fear of crowds, obsessive behaviors, impaired 
communications, and impaired memory.  She indicates that his 
symptoms have not improved.

Based on a complete review of the evidence, the Board 
acknowledges that the Veteran does not exhibit all of the 
symptoms delineated in the higher disability rating of 70 
percent.  For instance, there is no evidence of obsessional 
rituals, intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or neglect 
of personal appearance and hygiene.  See 38 C.F.R. § 4.130, D.C. 
9411.  However, the Veteran has exhibited symptoms described for 
a 70 percent evaluation such as unprovoked irritability, social 
antagonism, and panic, ongoing significant depression, 
deteriorated psychological defenses, paranoia, and impaired 
communication which cause a strain on his relationships and 
impair his ability to interact with others.  Id.  The Veteran has 
also reported that he is easily angered without provocation and 
that he sometimes hits himself.  The evidence of record indicates 
the Veteran has had both suicidal and homicidal thoughts and was 
forced to retire early from his prior employment due to a fight 
with his supervisor.  The Veteran and his spouse have reported 
obsessive behaviors.  Specifically, his spouse indicated that the 
Veteran has rituals when eating and often becomes obsessed with 
self-imposed projects or tasks.  The Veteran reported feeling 
depressed for as long as he could remember, since service 
discharge.  The Veteran and his spouse reported difficulty with 
recollection and memory.

Finally, the Board notes that the Veteran's GAF scores range from 
45 to 53.  Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence of 
record and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an 
examiner's classification of the level of psychiatric impairment, 
by word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  Id.; 
see also 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).  In this case, the Board finds the GAF scores above 
reflective of the symptomatology shown in medical evidence of 
record and the lay statements indicating moderate to severe PTSD, 
more severe than reflected in the current 50 percent disability 
rating.  

Given the facts of this case, there is reasonable doubt as to 
whether the Veteran's current PTSD warrants a higher initial 
disability rating.  However, because the medical evidence shows 
that the Veteran has some symptoms shown in the higher disability 
rating, the Board will resolve all reasonable doubt in favor of 
the Veteran.  Thus, the Board finds that the Veteran's symptoms 
more closely approximate a 70 percent disability rating for PTSD 
during the entire appeal period.  See 38 C.F.R. § 3.102, 4.3, 
4.7. 

In making this determination, the Board notes that, while some of 
the criteria listed for a 70 percent rating are not met, it is 
not the case that all the findings specified for a 70 percent 
rating at 38 C.F.R. § 4.130 must be shown in order to warrant 
such a rating.  38 C.F.R. § 4.21.  In resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that the 
veteran's overall disability picture is sufficiently severe to 
warrant a 70 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.7, 4.130, DC 9411. 

Further, the Board finds that the evidence of record does not 
show that the Veteran's symptomatology is reflective of the 
severity and persistence to warrant an evaluation in excess of 70 
percent under the criteria discussed above at anytime during the 
pendency of this appeal.  The Veteran does not demonstrate total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. §  4.130, D.C. 9411.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating, and no higher, are met.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis. 
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD symptoms with 
the established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.  Thus, as previously discussed herein, the evidence of 
record does not support the assignment of a rating in excess of 
the 70 percent evaluation awarded by this decision for the 
Veteran's PTSD under the applicable schedular criteria.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms." The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  There is no evidence in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Earlier Effective Date 

In this case, the Veteran argues that an effective date prior to 
February 7, 2005 is warranted for the grant of service connection 
for PTSD.  Specifically, the Veteran contends that he filed an 
informal claim for PTSD on November 1, 2004 with the RO in Waco, 
TX.  He has also asserted that he has been treated for PTSD since 
November 2004.  

Generally, the effective date of service connection is determined 
by the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2010).  However, if compensation is 
awarded pursuant to a liberalizing law or VA issue, the effective 
date of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of the 
act or administrative issue.  For claims reviewed more than one 
year after the effective date of the liberalizing law or VA 
issue, benefits may be authorized for a period of one year prior 
to the date of receipt of the request for review.  The provisions 
of this paragraph are applicable to original and reopened claims 
as well as claims for increase.  See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. §§ 3.114, 3.400(p) (2010); McCay v. Brown, 
9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  
Further, to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits existed 
at the time of the effective date of the law and continuously 
thereafter to the date of claim or administrative determination 
of entitlement.  38 C.F.R. § 3.114(a).

With respect to the phrase "the date entitlement arose", the 
regulation has not defined that term.  However, in McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000), the United States Court of 
Appeals for Veterans Claims (CAVC or Court) found that that the 
date evidence is submitted or received is irrelevant when 
considering the effective date of an award.  With respect to the 
phrase "the date entitlement arose", the regulation has not 
defined that term.  The CAVC has stressed what that phrase does 
not mean, however.  In McGrath v. Gober, the CAVC offered the 
following:

As noted above, the effective date of an 
award "shall be fixed in accordance with 
the facts found, but shall not be earlier 
than the date of receipt of application 
therefor."  38 U.S.C. § 5110(a).  Thus, 
when an original claim for benefits is 
pending, as the Board found here, the date 
on which the evidence is submitted is 
irrelevant even if it was submitted over 
twenty years after the time period in 
question.

McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

The phrase "date entitlement arose", as used in VA regulations, 
does not appear in the statute.  Conversely, the phrase 
"...pursuant to any Act or administrative issue," appears in the 
statute, but does not appear in the regulation.  The Board infers 
from these facts that the phrase "date entitlement arose" as used 
in 38 C.F.R. § 3.400 must refer to § 5110 (g) "...pursuant to any 
Act or administrative issue,".  Thus, the Board need not consider 
the date that a physician offered a favorable diagnosis or 
medical nexus opinion to be the date that entitlement arose.  
This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 
(1999), where the CAVC stressed that the effective date for an 
award of service connection is not based on the earliest medical 
evidence demonstrating a causal connection, but on the date of 
the claim for service connection.  In this case, the "date 
entitlement arose" refers to the date of enactment of current 38 
U.S.C.A. § 1110, which authorizes compensation for any service-
connected disability.

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); see 
also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that the plain language of the regulations 
requires a claimant to have an intent to file a claim for VA 
benefits).  A claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002).  
Section 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit to 
accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a Notice of 
Disagreement. While special wording is not required, the Notice 
of Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a desire 
for appellate review. If the agency of original jurisdiction gave 
notice that adjudicative determinations were made on several 
issues at the same time, the specific determinations with which 
the claimant disagrees must be identified.  For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection with 
respect to only one of the disabilities, the Notice of 
Disagreement must make that clear.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201.

In this case, the medical evidence of record shows treatment for 
and a diagnosis of PTSD since 2005.  Service connection for PTSD 
was granted in an October 2005 rating decision effective from 
February 7, 2005 (which was also the effective date of the 50 
percent evaluation).  

As noted, generally, the effective date of an award of service 
connection is the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400 (2010).  However, if compensation is awarded 
pursuant to a liberalizing law or VA issue, the effective date of 
such award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  For claims reviewed more than one year 
after the effective date of the liberalizing law or VA issue, 
benefits may be authorized for a period of one year prior to the 
date of receipt of the request for review.  The provisions of 
this paragraph are applicable to original and reopened claims as 
well as claims for increase.  See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. §§ 3.114, 3.400(p) (2006); McCay v. Brown, 
9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  
Further, to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits existed 
at the time of the effective date of the law and continuously 
thereafter to the date of claim or administrative determination 
of entitlement.  38 C.F.R. § 3.114(a).

Here, the Veteran filed a claim for service connection for PTSD 
on February 7, 2005, and the Board finds no evidence of a formal 
or informal claim relating to a claim of service connection for 
PTSD prior to that date. The Board notes that the Veteran's 
original claim for PTSD was dated January 2005; however, it is 
the date of receipt that determines the effective date of an 
award.  In this case, the RO received the claim February 7, 2005, 
thus establishing the effective date.  

Despite the Veteran's contentions, the Board finds no evidence of 
a claim filed in November 2004.  In this regard, the Board notes 
that, in the February 2005 claim, the Veteran noted that he had 
been treated for PTSD since November 2004.  The Veteran had PTSD 
before he submitted a claim of service connection to VA.  Thus, 
the date of claim as the later date is the controlling date for 
the effective date assigned under the factual circumstances of 
this case.  See 38 U.S.C.A. § 5110(a) (effective date of original 
claim shall not be earlier than the date of receipt of 
application therefore).  Thus, the date of entitlement (date of 
the claim) follows the date of diagnosis. The CAVC has 
acknowledged that the effective date based on an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a casual connection, but on the date that 
the application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 
382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).  In conclusion, the Board cannot 
find any basis to support an assignment of an effective date 
earlier than February 7, 2005 for service-connected PTSD.

Service Connection for Right Ear Hearing Loss

In this case, the Veteran contends that his current hearing loss 
is due to noise exposure in service.  He reports having worked as 
a firing range instructor and contends that he was exposed to 
hazardous noise at that time.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
also be granted for certain chronic diseases, such as organic 
diseases of the nervous system, when the disease is manifested to 
a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The term 'active 
military, naval, or air service' includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Here, the Veteran's service records indicate he was an 
infantryman with combat involvement.  As noted in the 
Introduction portion of this decision, the Veteran has been 
awarded the Combat Infantryman Badge.  Thus, his in-service noise 
exposure is conceded.

A review of the service treatment records shows no evidence of 
right ear hearing loss upon service entrance in August 1964.  An 
August 1964 service audiological examination revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(-5)10
(-10)0
(-10)0
X
(-5)0
LEFT
(10)25
(-10)0
(5)15
X
(5)10

Thus, the entrance examination report did not indicate any right 
ear hearing impairment.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (stipulating that "the threshold for normal hearing 
is from 0 to 20 dB [decibels], and [that] higher threshold levels 
indicate some degree of hearing loss").  [NOTE: Prior to 
November 1967, audiometric results were reported in standards set 
forth by the American Standards Association (ASA).  Those are the 
figures on the left of each column and are in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures not in parentheses.]  

A July 1967 discharge report revealed puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(15)30
(15)25
(15)25
X
(15)20
LEFT
(15)30
(15)25
(15)25
X
(15)20

Thus, the discharge examination report does indicate a right ear 
hearing impairment, although no hearing loss was diagnosed.  See 
Hensley, supra.  [NOTE: Prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the left 
of each column and are in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures not in parentheses.]  

In the present appeal, the Veteran has asserted that his current 
hearing loss is related to service, to include as secondary to 
service-related vertigo.  Post-service private treatment records 
show multiple notations of treatment for vertigo, ear infections 
and possible Meniere's disease.

In September 2005, the Veteran was afforded a VA audiological 
examination.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
25
LEFT
20
20
70
65
70

Puretone threshold averages were 20 decibels in the right ear and 
56 decibels in the left.  Word recognition scores were 100 
percent in the right ear and 92 percent in the left ear.  The 
examiner noted that the Veteran's right ear hearing was within 
normal limits and diagnosed sensorineural hearing loss in the 
left ear only. 

With regard to right ear hearing loss, the Board notes that the 
Veteran has not shown right ear hearing loss by VA standards.  
38 C.F.R. § 3.385.  The Board observes and finds credible the 
Veteran's contentions that he had noise exposure in service and 
currently has a hearing impairment.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (lay testimony may establish the 
presence of tinnitus because ringing in the ears is capable of 
lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  However, the competent evidence of record 
shows no evidence of hearing loss or any relationship between 
such hearing loss and service.  See Pond, 12 Vet. App. 341.

In this regard, the Board notes that the existence of a current 
disorder is the cornerstone of a claim for VA disorder 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals for 
Veterans Claim's (Court) interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present disorder 
for VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim or the grant of the benefit.  Id.  

In this case, the Veteran has submitted no competent evidence of 
a current right ear hearing loss for VA purposes.  Audiological 
testing does not show a puretone threshold of 26 dBs in at least 
three frequencies or speech recognition of less than 94 percent.  
See 38 C.F.R. § 3.385.  On the contrary, the September 2005 VA 
examiner determined the Veteran's hearing in the right ear to be 
within normal limits.  Thus, service connection for a right ear 
hearing loss is not warranted.

The Board acknowledges the contentions of the Veteran that he 
currently suffers from right ear hearing loss related to service.  
However, a lay person is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Hearing loss requires 
specialized training for a determination as to diagnosis and 
causation and is therefore not susceptible of lay opinions on 
etiology.  Further, VA regulations are specific on the 
audiological thresholds that are necessary to establish a current 
disability.  Thus, because there is no competent evidence of a 
right ear hearing loss for VA purposes, the appeal must be 
denied.  


ORDER

An initial disability evaluation of 70 percent, but no higher, 
for PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An earlier effective date earlier than February 7, 2005, for the 
grant of service connection for PTSD is denied.

Service connection for a right ear hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds additional 
development necessary to adjudicate the issues remaining on 
appeal.

The Veteran contends that his current tinnitus, left ear hearing 
loss, and a disability manifested by vertigo are related to 
service.  More specifically, the Veteran contends that his 
disabilities are related to noise exposure during combat.  In 
support of his contentions, the Veteran submitted a published 
report of the specific April 1966 combat operation in which he 
participated.  The report describes an incident in which a 
grenade exploded in close proximity to the Veteran.  The Veteran 
also contends that he is unable to work due to his disabilities.

In an October 2007 statement, a fellow soldier explained that he 
had fought alongside the Veteran in combat action in service.  
This fellow serviceman reported an April 1966 incident in which a 
round of mortar shells struck to the left of the Veteran, 
knocking off his helmet and rendering him unconscious.  

As noted above, the service treatment records show some evidence 
of a left ear hearing impairment on service entrance and 
discharge.  See Hensley, supra.  The records show no evidence of 
complaints of or treatment for vertigo or tinnitus.  

Post-service treatment records show ongoing treatment for dizzy 
spells, vertigo, and possible Meniere's disease since 
approximately 1983.  These records also show concurrent 
complaints of hearing loss and tinnitus.  

In September 2005, the Veteran was afforded a VA examination in 
which the examiner found no nexus between the Veteran's hearing 
loss, tinnitus, vertigo and service.  Specifically, the examiner 
noted that, although the Veteran felt strongly that his left ear 
hearing loss, tinnitus and episodic vertigo were related to 
acoustic trauma in service, the examiner was unable to find 
anything within the service records to confirm such exposure to 
trauma.  He noted normal audiometric thresholds at service 
discharge and no complaints of hearing loss, tinnitus or vertigo 
in the service records.  He also stated that he was uncertain 
whether the Veteran's problem would represent left Meniere's 
disorder, since he did not complain of left aulal fullness, but 
noted that it could represent an atypical form of Meniere's 
disorder.  He then opined that it was less likely than not that 
the Veteran's vertigo, hearing loss and tinnitus were related to 
acoustic trauma in service.

When VA undertakes to provide a VA examination or obtain a VA 
opinion it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this case, the Board finds the September 2005 VA examination 
opinion inadequate.  Specifically, the examiner based his opinion 
solely on a lack of evidence in the service treatment records and 
discounted the Veteran's contentions regarding noise exposure in 
service.  The Board notes that the Veteran is competent to attest 
to conditions of his service, such as exposure to acoustic 
trauma.  See 38 U.S.C.A. § 1154(a) (2009).  The Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Further, the 
Veteran had combat exposure and has provided supporting evidence 
of exposure to hazardous noise during combat operations thus, 
inservice noise exposure is conceded.  Therefore, a medical 
opinion which considers the Veteran's credible and competent 
contentions is warranted.  Any new medical opinion offered must 
consider whether the Veteran's current left ear hearing loss, 
tinnitus, and vertigo are consistent with history provided by the 
Veteran.

Additionally, the diagnosis with regard to the Veteran's vertigo 
is unclear.  In this regard, post-service private treatment 
records have noted possible Meniere's disorder.  The 2005 VA 
examiner also indicated the possibility of Meniere's, but 
provided no clear diagnosis and no nexus opinion.  Therefore, a 
new medical opinion is warranted to determine the Veteran's 
precise diagnosis and to determine whether the Veteran has a 
disability manifested by vertigo, to include Meniere's disorder, 
and whether such disability is related to service.

Accordingly, the Board finds a VA examination necessary in order 
to determine the Veteran's complete disability picture and to 
determine whether the Veteran's current disabilities are related 
to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  No probative medical 
nexus opinion has been provided regarding the etiology of the 
Veteran's left ear hearing loss, tinnitus, and vertigo.  Thus, a 
VA examination is necessary to determine whether the Veteran's 
disabilities are related to his service.  See 38 C.F.R. 
§ 3.159(c)(4); see also Colvin, supra.

As the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical evidence 
of record on these matters, further development is required.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board also acknowledges that the Veteran has asserted a claim 
of unemployability due to his disabilities.  The evidence of 
record shows that the Veteran has not worked since 2001.  In this 
regard, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, once a Veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  The Board notes that, although the 
issue of entitlement to a TDIU has not been certified on appeal, 
the Board does have jurisdiction to decide the claim.  In this 
regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The Court 
essentially stated that a request for total disability rating, 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability as 
part of a claim for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  An examination is warranted in this regard.

Further, the Board finds that the Veteran's current claims of 
service connection (left ear hearing loss, tinnitus, and vertigo) 
and his current TDIU claim are inextricably intertwined, because 
the outcome of the service connection claims may ultimately 
affect the outcome of his TDIU claim.  The TDIU claim must be 
held in abeyance and remanded to the RO to be addressed after 
adjudication of the Veteran's claims of entitlement to service 
connection for a left ear hearing loss, tinnitus, and a disorder 
manifested by vertigo.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to enter 
a final decision on the matter).

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue 
of entitlement to a TDIU in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2010), and 
applicable legal precedent.  

2.  Obtain and associate with the claims 
folder copies of records of left ear hearing 
loss, tinnitus, and vertigo treatment that 
the Veteran may have received at the VA 
Medical Center in Milwaukee, Wisconsin since 
May 2008.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of the Veteran's left ear 
hearing loss, tinnitus, and disability 
manifested by vertigo.  The claims folder 
should be made available to and reviewed by 
the examiner.  The examination report should 
state that the claims folder has been 
reviewed.  All necessary tests should be 
performed.

(A)  For any left ear hearing loss 
disability diagnosed on examination, the 
examiner should opine as to whether the 
Veteran had a chronic left ear hearing loss 
disorder that existed prior to his active 
duty and, if so, whether such pre-existing 
disability was aggravated (worsened beyond 
its natural progression) by that service.  

If the Veteran is not found to have had a 
chronic left ear hearing loss disability at 
the time he enlisted into active duty, the 
examiner should opine as to whether any 
currently-diagnosed left ear hearing loss 
disability is more likely, less likely, or 
as likely as not related to the Veteran's 
active duty (e.g., consistent with Veteran's 
conceded inservice acoustic trauma and 
concussion during combat operations).  

(B)  Also, for any tinnitus and disability 
manifested by vertigo (to include Meniere's 
disease) that is diagnosed on examination, 
the examiner should opine as to whether it 
is more likely, less likely, or as likely as 
not that such disability(ies) is(are) 
associated with the Veteran's active duty 
(e.g., consistent with the Veteran's 
conceded inservice acoustic trauma and 
concussion during combat operations).  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

(C)  Also, the examiner should comment on 
the effect of any left ear hearing loss 
disability, tinnitus, and disability 
manifested by vertigo diagnosed on 
examination on the Veteran's ability to 
obtain and to maintain gainful employment.  
In answering this question, the examiner 
should consider the Veteran's level of 
education, special training, and previous 
work experience but not his age.  

The examiner should provide a thorough 
and complete rationale for all 
opinions provided in the examination 
report.  

4.  After completion of the above and any 
additional development of the evidence 
deemed necessary, readjudicate the issues 
of entitlement to service connection for 
left ear hearing loss, tinnitus, and a 
disability manifested by vertigo and the 
issue of entitlement to a TDIU.  If any 
claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


